Citation Nr: 1101762	
Decision Date: 01/14/11    Archive Date: 01/20/11

DOCKET NO.  04-28 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to a higher initial rating for service-connected 
left knee total arthroplasty, evaluated as 100 percent disabling 
beginning March 8, 2004; 30 percent disabling beginning May 1, 
2005; and 60 percent disabling beginning June 10, 2005.  

2.  Entitlement to an effective date prior to May 1, 2005, for 
the grant of Dependents' Educational Assistance (DEA) pursuant to 
38 USC Chapter 35.  


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney at 
Law


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel

INTRODUCTION

The Veteran had active military service from October 1954 to 
August 1956.  

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from July 2004, February 2006, and December 2006 rating 
decisions by the Lincoln, Nebraska Department of Veterans Affairs 
(VA) Regional Office (RO).  These matters were before the Board 
in July 2007 when they were remanded for additional development.  
In December 2008, the Board, in pertinent part, denied the 
Veteran's claim for an increased initial rating for his service-
connected left total knee arthroplasty, and denied his claim for 
an earlier effective date for the grant of DEA benefits under 38 
USCA Chapter 35.  The Veteran subsequently appealed the matters 
to the United States Court of Appeals for Veterans Claims 
(Court).  In March 2010, the Court issued an order that vacated, 
in pertinent part, the December 2008 Board decision and remanded 
the matters on appeal for readjudication consistent with the 
instructions outlined in a March 2010 Joint Motion for Partial 
Remand (Joint Motion) by the parties.  

As noted in the December 2008 decision, with regard to the issue 
of entitlement to a higher initial rating for service-connected 
left knee total arthroplasty, the Board notes that a July 2004 
rating decision granted service connection for left total knee 
arthroplasty with a temporary evaluation of 100 percent, 
effective March 8, 2004, and a 30 percent rating, effective May 
1, 2005.  An interim July 2005 rating decision granted an 
increased 60 percent rating, effective June 10, 2005.  

The issue of entitlement to an increased disability rating in 
excess of 60 percent for service-connected left knee total 
arthroplasty from May 1, 2005 is addressed in the REMAND portion 
of the decision below and is REMANDED to the Department of 
Veterans Affairs Regional Office.





FINDINGS OF FACT

1.  For the period beginning May 1, 2005, the Veteran's left knee 
disability was manifested by complaints of pain, weakness, and 
stiffness, and moderate flare-ups.  

2.  The Veteran met the criteria for TDIU effective May 24, 2004.  

3.  The evidence shows that the Veteran became eligible for DEA, 
effective May 24, 2004.  


CONCLUSIONS OF LAW

1.  Effective May 1, 2005, the criteria for a disability rating 
of 60 percent has been met for the Veteran's service-connected 
left knee total arthroplasty.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 
4.45, 4.71a, Diagnostic Code 5055 (2010).  

2.  The requirements for an effective date of May 24, 2004, for 
the grant of DEA benefits under Title 38, United States Code, 
Chapter 35, have been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.807 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folders.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the evidence submitted by the 
Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claims.  The Veteran must not assume that the Board 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).  

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all of the evidence 
is assembled, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

I.	Initial Rating Claim

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  The basis of disability evaluation is the 
ability of the body as a whole, or of the psyche, or of a system 
or organ of the body to function under the ordinary conditions of 
daily life including employment.  38 C.F.R. § 4.10.  

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  
All benefit of the doubt will be resolved in the veteran's favor.  
38 C.F.R. § 4.3.  

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all disability 
ratings are then combined in accordance with 38 C.F.R. § 4.25.  
Pyramiding, the evaluation of the same disability, or the same 
manifestation of a disability, under different diagnostic codes, 
is to be avoided when rating a veteran's service-connected 
disabilities.  38 C.F.R. § 4.14.  

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that in cases where an initially 
assigned disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found during 
the appeal period.  Id. at 126-28.  

The Veteran's service-connected left knee total knee arthroplasty 
has been evaluated under Diagnostic Code 5055 as 100 percent 
disabling beginning March 8, 2004; 30 percent disabling beginning 
May 1, 2005; and, 60 percent disabling beginning June 10, 2005, 
pursuant to Fenderson, supra.  The Veteran claims that he is 
entitled to initial ratings in excess of those already assigned.  

In rating musculoskeletal disabilities, the provisions of 
38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  
Functional loss may be due to the absence or deformity of 
structures or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior in undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use must 
be regarded as seriously disabled.  38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of disability 
reside in reductions of normal excursion of movements in 
different planes.  Inquiry will be directed to more or less than 
normal movement, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or atrophy 
of disuse.  38 C.F.R. § 4.45.  

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59.  

As detailed in the Introduction, the currently assigned ratings 
for the Veteran's service-connected left total knee arthroplasty 
are as follows: 100 percent disabling beginning March 8, 2004; 30 
percent disabling beginning May 1, 2005; and, 60 percent 
disabling beginning June 10, 2005.  Such evaluations have been 
assigned pursuant to Diagnostic Code 5055.  

Diagnostic Code 5055, which governs knee replacements 
(prosthesis), provides for a 100 percent rating evaluation for 
one year after implantation of the prosthesis.  A 60 percent 
rating is warranted where there are chronic residuals consisting 
of severe painful motion or weakness in the affected extremity.  
Where there are intermediate degrees of residual weakness, pain, 
or limitation of motion, rating is done by analogy to 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5256, 5261, and 5262, relating to 
ankylosis of the knee, limitation of extension of the leg, and 
impairment of the tibia and fibula, respectively.  A minimum 
rating of 30 percent is warranted for a prosthetic knee 
replacement.  

Under Diagnostic Code 5256, where there is ankylosis of the knee 
in a favorable angle in full extension, or in slight flexion 
between 0 and 10 degrees, a 30 percent rating is warranted.  
Where there is ankylosis of the knee with flexion between 10 
degrees and 20 degrees, a 40 percent rating is warranted.  Where 
there is ankylosis of the knee with flexion between 20 degrees 
and 45 degrees, a 50 percent rating is warranted.  Where there is 
extremely unfavorable ankylosis of the knee, with flexion at an 
angle of 45 degrees or more, a 60 percent rating is assigned.  

Diagnostic Code 5261 provides for a 0 percent evaluation where 
extension of the knee is limited to 5 degrees.  A 10 percent 
evaluation requires extension limited to 10 degrees.  A 20 
percent evaluation is warranted where extension is limited to 15 
degrees.  A 30 percent evaluation may be assigned where the 
evidence shows extension limited to 20 degrees.  For a 40 percent 
evaluation, extension must be limited to 30 degrees.  And 
finally, where extension is limited to 45 degrees, a 50 percent 
evaluation may be assigned.  38 C.F.R. § 4.71a, Diagnostic Code 
5261.  

Normal range of knee motion is 140 degrees of flexion and 0 
degrees of extension.  38 C.F.R. § 4.71, Plate II.  

Under Diagnostic Code 5262, impairment of the tibia and fibula, 
malunion of the two bones with slight knee or ankle disability 
warrants a 10 percent rating.  Malunion of the two bones with 
moderate knee or ankle disability warrants a rating of 20 
percent.  Malunion of the two bones with marked knee or ankle 
disability warrants a rating of 30 percent.  Nonunion of the 
tibia and fibula, with loose motion, requiring a brace, is 
assigned a 40 percent rating.  

A.	Period Beginning March 8, 2004

The Board notes that the Veteran underwent a total left knee 
replacement on March 8, 2004.  As such, he was assigned a 100 
percent temporary evaluation effective March 8, 2004, based on 
surgical or other treatment necessitating convalescence, and 
then, beginning May 1, 2004, he was assigned a 100 percent 
disability rating in contemplation of Diagnostic Code 5055, which 
provides for a 100 percent rating evaluation for one year after 
implantation of the prosthesis.  As the Veteran has been assigned 
the maximum evaluation of 100 percent for his left knee 
disability for the period beginning March 8, 2004, the Board 
finds that he is already in receipt of the maximum benefit for 
this time period and further discussion is not necessary.  

B.	Period Beginning May 1, 2005 to June 10, 2005

The Veteran claims that he is entitled to an initial rating in 
excess of 30 percent for the period beginning May 1, 2005.  As 
such period is after the Veteran's total left knee replacement, 
he has been evaluated under Diagnostic Code 5055.  

The Board finds that medical evidence of record is consistent (or 
at least approximates) severe painful motion and weakness in the 
left knee.  

January 2005 private treatment correspondence by Dr. J. P. K., 
identified as the primary physician for the Veteran for about 2 
and a half years, indicated that the Veteran suffers from severe 
degenerative osteoarthritis of his right knee.  He further 
reported that the Veteran is not able to ambulate for long 
periods of time and is not able to walk any significant distance.  
Because of his various disabilities, primarily his right knee 
degenerative disease, it was opined he was no longer employable 
for the line of work he was trained to do.  

The VA examiner in June 2005 noted the Veteran uses a cane 
(always) to assist him; his gait was noted to be antalgic with 
poor propulsion.  It was further noted that the Veteran was only 
able to stand for approximately 15 to 30 minutes.  The Veteran 
also complained of left knee pain, stiffness, and weakness.  The 
examiner found significant limitation of left knee flexion 
(active range of motion to 65 degrees, with pain beginning at 20 
degrees), and additional limitation of motion on repetitive use 
due to lack of endurance.  The examiner found that the Veteran's 
left knee disability involved bony joint enlargement, crepitus, 
effusion, tenderness, painful movement, and weakness.  

August 2005 private treatment correspondence from Dr. J. P. K. 
opined that because of the Veteran's pain and limitation of 
motion and loss of functional ability, he is not able to perform 
many of the routine activities required of him in farm-type work.  
In addition, it was opined that his condition has continued to 
deteriorate and is unable to return to any kind of gainful 
employment.  

The Joint Motion points to the January 2005 report and August 
2005 letter from Dr. J.P.K., concluding that the Board erred by 
failing to address this evidence.  The fact is that the January 
2005 record shows treatment for the RIGHT, not the LEFT, knee and 
is therefore irrelevant to the question at hand.  The August 2005 
letter merely talks about a knee disability without specifying 
which knee.  Since the prior records from that physician 
concerned the right knee, it is reasonable to assume the letter 
also concerned the right knee.

Regardless, in light of the Veteran's complaints on VA 
examination, resolving all doubt in the Veteran's favor, the 
Board concludes that a rating of 60 percent is warranted 
beginning May 1, 2005.  It is reasonable to conclude that the 
Veteran's complaints in June 2005 were also present the prior 
month.

As indicated above in the Introduction, the issue of entitlement 
to an increased disability rating in excess of 60 percent for the 
Veteran's service-connected left knee total arthroplasty from May 
1, 2005 will be addressed in the REMAND portion of the opinion 
below.  

II.	Effective Date Claim

The Veteran contends that he should have an effective date 
earlier than May 1, 2005 for eligibility for DEA under 38 U.S.C. 
Chapter 35.  

For the purposes of DEA under 38 U.S.C. Chapter 35, basic 
eligibility exists if the veteran was discharged from service 
under conditions other than dishonorable and if he has a 
permanent and total service-connected disability.  38 U.S.C.A. 
§ 3501; 38 C.F.R. §§ 3.807, 21.3021.  There are other avenues 
through which basic eligibility may be granted; however, they 
involve factors not applicable here, e.g., the death of the 
veteran or if the veteran is currently on active duty.  Id.  

After reviewing the record, the Board finds that the Veteran met 
the criteria for a permanent and total disability rating for 
compensation purposes on May 24, 2004, the effective date of his 
TDIU (as granted in the Board's December 2008 decision).  To this 
extent, the claim for an earlier effective date for eligibility 
for DEA is granted.  Since eligibility for DEA under 38 U.S.C. 
Chapter 35 is predicated on a finding of permanent total 
disability in this case, the effective date of such eligibility 
cannot precede May 24, 2004.  The law is dispositive of the 
issue.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  



III.	VA's Duties to Notify and Assist 

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative of any information, and any medical or lay 
evidence, not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  VCAA notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-
86 (2006), aff'd Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).  VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision on a 
claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  

As the rating decisions on appeal granted service connection for 
the left knee disability and entitlement to DEA benefits, and 
assigned a rating and effective date for the awards, statutory 
notice has served its purpose, and its application was no longer 
required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2003), aff'd Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).  A November 2004 statement of the case (SOC) provided 
notice on the "downstream" issue of entitlement to an increased 
initial rating, and a June 2008 supplemental SOC (SSOC) 
readjudicated the matter after additional development was 
completed. 38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. 
App. 537, 542 (2006).  The Veteran has not alleged that notice in 
this case was less than adequate.  See Goodwin v. Peake, 22 Vet. 
App. 128, 137 (2008).  

The Veteran's service treatment records (STRs), Social Security 
Administration (SSA) records, and postservice treatment records 
have been secured.  He was afforded VA examinations in October 
2004, October 2005, July 2006, and October 2006.  For the purpose 
of this decision, the Board finds that the examinations were 
adequate to adjudicate the matters on appeal.   See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

Thus, the Board finds that VA has satisfied the duty to assist 
the Veteran.  In the circumstances of this case, additional 
efforts to assist or notify him in accordance with VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements of the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran are to be avoided).  VA 
has satisfied its duty to inform and assist the Veteran at every 
stage in this case.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of the claims.  


ORDER

Entitlement to an increased initial rating of 60 percent, but no 
higher, for left knee total arthroplasty, effective May 1, 2005, 
is granted, subject to the laws and regulations controlling the 
award of monetary benefits.  

Entitlement to an effective date of May 24, 2004, but no earlier, 
for eligibility for DEA, pursuant to 38 USC Chapter 35 is 
granted, subject to the laws and regulations controlling the 
award of monetary benefits.  


	(CONTINUED ON NEXT PAGE)


REMAND

With respect to the left knee total arthroplasty increased rating 
claim from May 1, 2005, the Board finds that a remand is 
necessary.  Specifically, a review of the record reveals that 
there are outstanding, relevant treatment records.  Such records 
should be secured on remand.  

In addition, the most recent VA examination (October 2006) is now 
over four years old and does not contemplate the Veteran's 
additional treatment or reflect the current severity of his 
symptomatology.  As such, VA is required to afford the Veteran a 
contemporaneous VA examination to assess the current nature, 
extent, and severity of his left knee disability.  See Snuffer v. 
Gober, 10 Vet. App. 400, 403 (1997).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA medical records 
from the North Platte Community Based 
Outpatient Clinic for treatment concerning 
his left knee disability from May 2008 to the 
present.  All efforts to obtain VA records 
should be fully documented, and the VA 
facility must provide a negative response if 
records are not available.  

2.  The RO should also ask the Veteran to 
identify all providers of treatment or 
evaluation he has received for his service-
connected left knee disability since 2005, 
and to provide releases for records of any 
such private treatment he has received.  The 
RO should secure for the record copes of 
complete clinical records (those not already 
associated with the claims file) from all 
providers identified.  

3.  After receiving the above-referenced 
medical records, to the extent available, the 
RO should then arrange for the Veteran to be 
examined to determine the current severity of 
his left knee total arthroplasty disability.  
The Veteran's claims folder must be reviewed 
by the examiner in conjunction with the 
examination.  The examiner should provide a 
detailed description of all left knee 
pathology (and associated impairment of 
function) found, including range of motion 
studies (to include any further limitations 
due to pain, fatigue, weakness, 
incoordination or pain on movement, including 
during flare/on use).  

All examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth in the 
examination report.  

4.  After completing the above actions, and 
any other development as may be indicated by 
any response received as a consequence of the 
actions taken in the preceding paragraphs, 
the Veteran's claim should be readjudicated.  
If the claim remains denied, the Veteran and 
his attorney should be issued a supplemental 
statement of the case.  An appropriate period 
of time should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


